DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 07/18/2022.
Claims 1 – 20 are allowed.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic conversation with on July 19, 2022.

Claims:
1.  (Currently Amended)  A system comprising:
		a processor; and
                        a memory that stores computer-executable instructions that, in response to execution by the processor, cause the processor to perform operations comprising:
                                    determining whether a virtual machine associated with a hypervisor retains a personal network firewall agent,
                                    in response to determining that [[a]] the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent, accessing a virtual machine memory map corresponding to the virtual machine, and
                                    disabling, using the virtual machine memory map corresponding to the virtual machine, the personal network firewall agent of the virtual machine. 

	4.  (Currently Amended)  The system of claim 1, wherein determining whether the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent comprises: 						
		sending a test message to a port of the virtual machine; and
		confirming that the virtual machine retains [[a]] the personal network firewall agent in response to the test message not being accepted by the virtual machine.

	8.  (Currently Amended)  A method comprising:
		determining, by a processor that hosts a hypervisor of a computer system, whether a virtual machine associated with the hypervisor retains a personal network firewall agent; 
		in response to determining that [[a]] the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent, accessing, by the processor that hosts the hypervisor, a virtual machine memory map corresponding to the virtual machine; and
		disabling, by the processor that hosts the hypervisor using the virtual machine memory map corresponding to the virtual machine, the personal network firewall agent of the virtual machine. 

	11.  (Currently Amended)  The method of claim 8, wherein determining whether the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent comprises: 						
		sending a test message to a port of the virtual machine; and
		confirming that the virtual machine retains [[a]] the personal network firewall agent in response to the test message not being accepted by the virtual machine.

	15.  (Currently Amended)  A computer storage medium having computer-executable instructions stored thereon that, in response to execution by a processor of a computer system that hosts a hypervisor, cause the processor to perform operations comprising: 
		determining whether a virtual machine associated with the hypervisor retains a personal network firewall agent; 
		in response to determining that [[a]] the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent, accessing a virtual machine memory map corresponding to the virtual machine; and
		disabling using the virtual machine memory map corresponding to the virtual machine, the personal network firewall agent of the virtual machine. 

	18.  (Currently Amended)  The computer storage medium of claim 15, wherein determining whether the virtual machine associated with the hypervisor retains [[a]] the personal network firewall agent comprises: 			
		sending a test message to a port of the virtual machine; and
		confirming that the virtual machine retains [[a]] the personal network firewall agent in response to the test message not being accepted by the virtual machine.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 8 and 15), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 8 and 15):
in response to determining that a virtual machine associated with the hypervisor retains a personal network firewall agent, accessing a virtual machine memory map corresponding to the virtual machine, and 
disabling, using the virtual machine memory map corresponding to the virtual machine, the personal network firewall agent of the virtual machine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371. The examiner can normally be reached M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRAIG C DORAIS/Primary Examiner, Art Unit 2194